Citation Nr: 1331672	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder and drug and alcohol abuse in full remission.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO granted service connection for PTSD with secondary depressive disorder and drug and alcohol abuse in full remission and assigned a 30 percent evaluation effective from August 6, 2002.  The Veteran appealed the assigned evaluation.

Jurisdiction of the claims file was subsequently transferred to the RO in Chicago, Illinois.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 VA Form 9, the Veteran's representative indicated that the Veteran wanted to appear at a hearing before the Board at the RO in St. Louis, Missouri, which was one hour away from his home, rather than the RO in Chicago, Illinois, which was five hours away from his home.  

The Veteran was subsequently scheduled for a hearing in January 2013; however, contrary to his request, the hearing was scheduled at the RO in Chicago, Illinois.  The Veteran was provided notice of this hearing in December 2012.

In a January 2013 statement that was received by the Chicago RO five days before the date of the scheduled videoconference hearing, the Veteran's representative cancelled the hearing request due to the Veteran's inability to travel from southern Illinois to the Chicago RO because of his declining health.  The representative stated, "Please cancel this Video Hearing and move forward with the case to the [Board]."

The representative indicated that he wished to cancel the hearing at the RO in Chicago, Illinois; however, the Veteran has never been offered the opportunity to testify at a hearing at the RO in St. Louis, Missouri.  Thus, in order to ensure due process, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and clarify whether he would like to withdraw his hearing request or whether he wants a travel board or videoconference hearing at the RO in St. Louis, Missouri, as originally requested.

2.  If the Veteran still wants a hearing, RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request, including the location of his requested hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


